Exhibit 10.7


Limited Guaranty
This Limited Guaranty (this “Guaranty”) is dated as of December 8, 2016 by and
between Pillarstone Capital REIT Operating Partnership LP, a Delaware limited
partnership (together with its successor and assigns, the “Guarantor”), and Bank
of Montreal (“BMO”), acting as administrative agent hereunder for the Guaranteed
Creditors hereinafter identified and defined (BMO acting as such administrative
agent and any successor or successors to BMO acting in such capacity being
hereinafter referred to as the “Administrative Agent”).
Preliminary Statements
A.    Whitestone REIT Operating Partnership, L.P., a Delaware limited
partnership (together with its successors and assigns, the “Borrower”), and BMO,
individually and as Administrative Agent and L/C Issuer, have entered into a
Credit Agreement dated as of November 7, 2014, as amended by the First Amendment
to Amended and Restated Credit Agreement and Guarantor Supplement dated as of
October 30, 2015 and by the Second Amendment to Amended and Restated Credit
Agreement, Joinder and Reaffirmation of Guaranties (the “Second Amendment”)
dated as of the date hereof (such Credit Agreement, as the same may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which BMO and the other banks and financial
institutions from time to time party to the Credit Agreement (BMO, in its
individual capacity, and such other banks and financial institutions being
hereinafter referred to collectively as the “Lenders” and individually as a
“Lender”) have agreed, subject to certain terms and conditions, to extend credit
and make certain other financial accommodations available to the Borrower (the
Administrative Agent, the L/C Issuer, and the Lenders, together with affiliates
of the Lenders with respect to Hedging Liability and Bank Product Obligations,
being hereinafter referred to collectively as the “Guaranteed Creditors” and
individually as a “Guaranteed Creditor”). All capitalized terms used but not
otherwise defined herein shall have the meanings assigned thereto in the Credit
Agreement.
B.    In addition, the Borrower, Whitestone REIT and the Subsidiaries may from
time to time be liable to the Lenders and/or their affiliates with respect to
Hedging Liability and Bank Product Obligations.
C.    In connection with the Second Amendment, the Borrower notified the
Administrative Agent and Lenders that it intends to transfer 100% of the equity
interest of Whitestone Offices LLC, a Texas limited liability company, and
Whitestone CP Woodland Ph 2, LLC, a Delaware limited liability company (together
the “PROP Subsidiaries” and each, a “PROP Subsidiary”), each of which are
existing Material Subsidiaries and Guarantors under the Credit Agreement owning
Borrowing Base Properties (such Real Property, the “PROP Properties”), from
Borrower to Guarantor, an entity in which the Borrower owns a majority of the
equity interest (the “Ownership Transfer”). The Borrower requested that the
Administrative Agent and the Lenders permit, and the Administrative Agent and
the Lenders have agreed to so permit subject to certain terms and conditions,
including the delivery of this Guaranty, each of the PROP Subsidiaries and the
PROP Properties to continue to be Guarantors and Borrowing Base Properties,
respectively, notwithstanding the Ownership Transfer, in each case in accordance
with and on the terms and conditions of the Credit Agreement.
D.    The Guarantor acknowledges and agrees that it will benefit, directly or
indirectly, from credit and other financial accommodations extended by the
Guaranteed Creditors to the Borrower.
Now, Therefore, for good and valuable consideration, receipt whereof is hereby
acknowledged, Guarantor hereby makes the following representations and
warranties to, and hereby covenants and agrees with, the Guaranteed Creditors as
follows:





--------------------------------------------------------------------------------




1.    Definitions. All capitalized terms used herein without definition shall
have the same meanings herein as such terms have in the Credit Agreement.
2.    The Guarantee. Guarantor hereby unconditionally and irrevocably guarantees
to the Guaranteed Creditors, the due and punctual payment of all present and
future Obligations, Hedging Liability and Bank Product Obligations, including,
but not limited to, the due and punctual payment of principal of and interest on
the Loans, the Reimbursement Obligations and the due and punctual payment of all
other obligations now or hereafter owed by the Borrower under the Loan
Documents, the Hedging Liability and the Bank Product Obligations, in each case,
as and when the same shall become due and payable, whether at stated maturity,
by acceleration, or otherwise, according to the terms hereof and thereof
(including all interest, costs, fees, and charges after the entry of an order
for relief against the Borrower or such other obligor in a case under the United
States Bankruptcy Code or any similar proceeding, whether or not such interest,
costs, fees and charges would be an allowed claim against the Borrower or any
such obligor in any such proceeding) (the “Guaranteed Indebtedness”) plus all
costs and expenses, legal and/or otherwise (including court costs and reasonable
attorneys’ fees), paid or incurred by the Guaranteed Creditors in endeavoring to
collect the Guaranteed Indebtedness, or any part thereof, and in protecting,
defending or enforcing this Guaranty in any litigation, bankruptcy or insolvency
proceedings or otherwise; provided, however, that the Guarantor’s liability
hereunder shall be limited to an amount equal to the Borrowing Base Value of the
Eligible Properties owned by the PROP Subsidiaries measured as of the date of a
demand for payment is made hereunder plus any Collection Expenses. In case of
failure by the Borrower or other obligor to punctually pay any Guaranteed
Indebtedness, Guarantor hereby unconditionally agrees to make such payment on
demand from the Administrative Agent. This is a guaranty of payment and not of
collection.
3.    Guarantee Unconditional. The obligations of Guarantor under this Guaranty
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged, or otherwise affected by:
(a)    any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of the Borrower or other obligor or of any other
guarantor under the Credit Agreement or any other Loan Document or by operation
of law or otherwise;
(b)    any modification or amendment of or supplement to the Credit Agreement or
any other Loan Document or any agreement relating to the Guaranteed
Indebtedness;
(c)    any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
the Borrower, the Guarantor, any PROP Subsidiary or other obligor, any other
guarantor, or any of their respective assets, or any resulting release or
discharge of any obligation of the Borrower, any PROP Subsidiary or other
obligor or of any other guarantor contained in any Loan Document;
(d)    the existence of any claim, set‑off, or other rights which the Borrower
or other obligor or any other guarantor may have at any time against the
Guaranteed Creditors or any other Person, whether or not arising in connection
herewith;
(e)    any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the Borrower
or other obligor, any other guarantor, or any other Person or Property and
Guarantor acknowledges and agrees that it is jointly and severally liable with
the Affiliate Guarantors for all Guaranteed Obligations;




--------------------------------------------------------------------------------




(f)    any application of any sums by whomsoever paid or howsoever realized to
any obligation of the Borrower or other obligor, regardless of what obligations
of the Borrower or other obligor remain unpaid;
(g)    any invalidity or unenforceability relating to or against the Borrower or
other obligor or any other guarantor for any reason of the Credit Agreement or
of any other Loan Document or any agreement relating to Hedging Liability or
Bank Product Obligations or any provision of applicable law or regulation
purporting to prohibit the payment by the Borrower or other obligor or any other
guarantor of the principal of or interest on any Loan or any Reimbursement
Obligation or any other amount payable under the Loan Documents or any agreement
relating to Hedging Liability or Bank Product Obligations; or
(h)    any other act or omission to act or delay of any kind by any Guaranteed
Creditor or any other Person or any other circumstance whatsoever that might,
but for the provisions of this paragraph, constitute a legal or equitable
discharge of the obligations of Guarantor under this Guaranty.
4.    Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. . Guarantor’s obligations under this Guaranty shall remain in
full force and effect until such time as the Commitments are terminated, all
Letters of Credit have expired, and all Guaranteed Obligations shall have been
paid in full; provided, however, that the Administrative Agent agrees to deliver
a written termination of this Guaranty after the second anniversary of the
Second Amendment Effective Date if, at such time, the Borrower has delivered a
Borrowing Base Certificate giving effect to the deletion of the Eligible
Properties owned by the PROP Subsidiaries from the calculation of the Borrowing
Base and no Default or Event of Default then exist and is continuing. If at any
time any payment of any Guaranteed Obligations is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or other obligor or of any guarantor, or otherwise, Guarantor’s
obligations under this Guaranty with respect to such payment shall be reinstated
at such time as though such payment had become due but had not been made at such
time.
5.    Subrogation. Guarantor agrees it will not exercise any rights which it may
acquire by way of subrogation by any payment made hereunder, or otherwise, until
all the obligations guaranteed hereby shall have been paid in full subsequent to
the termination of all the Commitments and expiration of all Letters of Credit.
If any amount shall be paid to Guarantor on account of such subrogation rights
at any time prior to the later of (x) the payment in full of the Guaranteed
Indebtedness and all other amounts payable by the Borrower under the Credit
Agreement and the other Loan Documents and (y) the termination of the
Commitments and expiration of all Letters of Credit, such amount shall be held
in trust for the benefit of the Guaranteed Creditors and shall forthwith be paid
to the Administrative Agent for the benefit of the Guaranteed Creditors or be
credited and applied upon the Guaranteed Indebtedness, whether matured or
unmatured, in accordance with the terms of the Credit Agreement.
6.    Waivers. Guarantor irrevocably waives acceptance hereof, presentment,
demand, protest, and any notice except as specifically provided for herein, as
well as any requirement that at any time any action be taken by the Guaranteed
Creditors or any other Person against the Borrower or other obligor, another
guarantor, or any other Person.
7.    Stay of Acceleration. If acceleration of the time for payment of any
Guaranteed Obligation is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower or such obligor, all such Guaranteed Obligations
shall nonetheless be payable by Guarantor hereunder forthwith on demand by the
Administrative Agent made at the request of the Required Lenders.




--------------------------------------------------------------------------------




8.    Subordination. Guarantor hereby subordinates the payment of all
indebtedness, obligations, and liabilities of the Borrower or other Loan Party
owing to it, whether now existing or hereafter arising, to the indefeasible
payment in full in cash of all Obligations, Hedging Liability, and Bank Product
Obligations. During the existence of any Event of Default, subject to Section 5
hereof, any such indebtedness, obligation, or liability of the Borrower or other
Loan Party shall be received by Guarantor as trustee for the benefit of the
holders of the Guaranteed Indebtedness and the proceeds thereof shall be paid
over to the Administrative Agent for application to the Guaranteed Indebtedness
(whether or not then due), but without reducing or affecting in any manner the
liability of Guarantor under this Guaranty.
9.    Severability. Any invalidity or unenforceability of any provision or
application of this Guaranty shall not affect other lawful provisions and
applications hereof, and to this end the provisions of this Guaranty are
declared to be severable.
10.    Notices. Except as otherwise specified herein, all notices hereunder and
under the other Loan Documents shall be in writing (including, without
limitation, notice by telecopy) and shall be given to the relevant party at its
address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Guarantor given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt. Notices
under the Loan Documents to the Guarantor or the Administrative Agent shall be
addressed to its respective address or telecopier number set forth below:
to the Guarantor:
Pillarstone Capital REIT Operating Partnership, LP
10011 Valley Forge Drive
Houston, Texas 77042
Attention:John Dee
Telephone:(713) 435-2227
Telecopy:(713) 465-8847


With copy to:
Whitestone REIT Operating Partnership, L.P.
2600 South Gessner Road, Suite 500
Houston, Texas 77063
Attention:David K. Holeman
Telephone:(713) 435-2227
Telecopy:(713) 465-8847


With copy to:


Bass, Berry & Sims PLC
100 Peabody Place, Suite 1300
Memphis, Tennessee 38103
Attention: T. Gaillard Uhlhorn
Telephone: (901) 543-5943
Telecopy: (901) 543-5999
to the Administrative Agent:
Bank of Montreal
100 High Street
26th Floor
Boston, Massachusetts
Attention:Lloyd Baron
Telephone:617-960-2372
Telecopy:617-960-2392





--------------------------------------------------------------------------------




Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section and a confirmation of such telecopy has been received
by the sender, (ii) if given by mail, 5 days after such communication is
deposited in the mail, certified or registered with return receipt requested,
addressed as aforesaid or (iii) if given by any other means, when delivered at
the addresses specified in this Section.
11.    No Lender Enforcement. No Lender or its affiliate shall have the right to
institute any suit, action or proceeding in equity or at law in connection with
this Guaranty for the enforcement of any remedy under or upon this Guaranty, it
being understood and intended that no one or more of the Lenders or their
affiliates shall have any right in any manner whatsoever to enforce any right
hereunder, and that all proceedings at law or in equity shall be instituted,
had, and maintained by the Administrative Agent in the manner herein provided
for the benefit of the Guaranteed Creditors.
12.    Payments. All payments to be made by Guarantor hereunder shall be made in
the same currency and funds in which the underlying Guaranteed Indebtedness is
payable at the principal Chicago office of the Administrative Agent at 111 West
Monroe Street, Chicago, Illinois (or at such other place for the account of the
Administrative Agent as it may from time to time specify to Guarantor) in
immediately available and freely transferable funds at the place of payment, all
such payments to be paid without set-off, counterclaim or reduction and without
deduction for, and free from, any and all present or future taxes, levies,
imposts, duties, fees, charges, deductions, withholding or liabilities with
respect thereto or any restrictions or conditions of any nature. If Guarantor is
required by law to make any deduction or withholding on account of any tax or
other withholding or deduction from any sum payable by Guarantor hereunder,
Guarantor shall pay any such tax or other withholding or deduction and shall pay
such additional amount necessary to ensure that, after making any payment,
deduction or withholding, the Guaranteed Creditors shall receive and retain
(free of any liability in respect of any payment, deduction or withholding) a
net sum equal to what it would have received and so retained hereunder had no
such deduction, withholding or payment been required to have been made.
13.    Governing Law; Jurisdiction; Consent to Service of
ProcessSection 12.18.    Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Guaranty and the rights and duties of the parties hereto,
shall be construed and determined in accordance with the laws of the State of
Illinois without regard to conflicts of law principles that would require
application of the laws of another jurisdiction.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the United States
District Court for the Northern District of Illinois and of any Illinois State
court sitting in the City of Chicago, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each party hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such Illinois State court
or, to the extent permitted by applicable Legal Requirements, in such federal
court. Each party hereto hereby agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Legal
Requirements. Nothing in this Guaranty or otherwise shall affect any right that
the Administrative Agent, the L/C Issuer or any Lender may otherwise have to
bring any action or proceeding relating to this Guaranty or any other Loan
Document against the Guarantor or its respective properties in the courts of any
jurisdiction.
(c)    The Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Legal Requirements, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty in any court referred to
in clause




--------------------------------------------------------------------------------




(b) above. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable Legal Requirements, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
(d)    Each party to this Guaranty irrevocably consents to service of process in
any action or proceeding arising out of or relating to any Loan Document, in the
manner provided for notices (other than telecopy or e‑mail) in Section 10.
Nothing in this Guaranty will affect the right of any party to this Guaranty to
serve process in any other manner permitted by applicable Legal Requirements.
14.    Waiver of Jury Trial. Each party hereto hereby irrevocably waives, to the
fullest extent permitted by applicable Legal Requirements, any right it may have
to a trial by jury in any legal proceeding directly or indirectly arising out of
or relating to this Guaranty or the transactions contemplated thereby (whether
based on contract, tort or any other theory). Each party hereto (a) certifies
that no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (b) acknowledges that it
and the other parties hereto have been induced to enter into this Guaranty by,
among other things, the mutual waivers and certifications in this Section.
























[Signature Pages to follow]




--------------------------------------------------------------------------------








In Witness Whereof, Guarantor has caused this Limited Guaranty to be executed
and delivered as of the date first above written.
“Guarantor”
Pillarstone Capital REIT Operating Partnership LP
By:
Pillarstone Capital REIT, a Maryland real estate investment trust

By
: /s/ John J. Dee

Name: John J. Dee
Title: Chief Financial Officer
Accepted and agreed as of the date first above written.
Bank of Montreal, as Administrative Agent
By: /s/ Lloyd Baron
Name: Lloyd Baron
Title: Director
        
































[Signature Page to Limited Guaranty]




